DETAILED ACTION
This action is in response to communications filed July 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which claims 1, 8 and 15 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1). 

Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive. Applicant argued:
	a)  Huang fails to teach or suggest that “determining a criticalness of the proposed update, based on the keywords.”
	b)  Huang fails to teach or suggest “notifying the user when the criticalness exceeds a threshold.”
	
Examiner respectfully disagrees with Applicant’s assertions.

With regards to a) Examiner appreciates the interpretation description given by Applicant in response. Applicant discloses Huang fails to teach or suggest “determining 

With regards to b) Examiner respectfully disagrees with the Applicant’s argument that Huang fails to teach or suggest “notifying the user when the criticalness exceeds a threshold.” For example, Huang teaches “notifying the user when the criticalness 

Overall, Examiner respectfully suggests the Applicant to further clarify the independent claims in order to advance the prosecution. Thus, the Examiner can give claims their broadest reasonable interpretation. Because, the Manual of Patent Examining Procedure (MPEP) 2106 and 2145 stated:
“USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily).” Although the claims are interpreted “in view of the specification”, “limitations from the In re Van Geuns, 988 F. 2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to be superconducting magnet which generates a “uniform magnetic field” were not limited to the degree of magnetic field uniformity required Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.);  Constant v. Advanced Mircro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.; Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987)(Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since “although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.”)



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2019/0155916 A1).

Regarding claim 1, Huang teaches a method, comprising: receiving, by a server, a proposed update to data, wherein the data is one or more of a process, and a document (i.e., Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data or media; [0033]).
	Huang teaches determining keywords based on a parsing of the proposed update (i.e., in response to a text query received from a first user (i.e., the querying 
Huang teaches determining a criticalness of the proposed update, based on the keywords (i.e., removing unnecessary diacritical marks from the terms in the prior search queries and the prior content objects, unifying variant spellings of the terms in the prior search queries and the prior content objects, other suitable normalizing processes, or any combination thereof; [0077]).
Huang teaches determining a user related to the data (i.e., the term "friend" may refer to any other user of the social-networking system 160 with whom a user has formed a connection, association, or relationship via the social-networking system 160; [0028]).
Huang teaches notifying the user when the criticalness exceeds a threshold (i.e., The social-networking system 160 may select one or more related terms that have correlation coefficients greater than the stored average value of the correlation coefficients by a threshold value. The social-networking system 160 may therefore determine a trending topic based on the selected related terms and the corresponding query terms. As a result, the embodiments disclosed herein may have a technical advantage of organizing breaking news and trending topics to effectively provide them to a user corresponding to a user's search query. As an example and not by way of limitation, an average correlation coefficient between all the query terms and their related terms in a real-time query-post log 400 from Aug. 23, 2017 to Aug. 29, 2017 may be 0.53 and a threshold value may be pre-specified as 0.2. The social-networking system 160 may receive a plurality of new search queries comprising two terms 

Regarding claim 2, Huang teaches wherein the proposed update is comprised of one or more of: a scanning of the document (i.e., a scanner to scan document; [0093]).
	Huang teaches a message received, by the server, related to the proposed update, by a device (i.e., Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data or media; [0033]).

Regarding claim 3, Huang teaches determining the proposed update by comparing an initial scan of the document and an updated scan of the document (i.e., The TF-IDF scores, which may also be recorded in the query-term index, identify terms that appear with higher frequency in a given document as compared to a corpus of documents (e.g., all posts on the online social network posted within a given time window). In particular embodiments, the social-networking system 160 may use the identified related terms to rank the posts matching a query at a current time (i.e., at the time the query is received). For example, a user may search with a query "gal gadot" and the social-networking system 160 may identify posts matching the query. The query-post TF-IDF analysis using the query-term index may determine that the terms "wonder woman" and "movie" are important terms within the corpus of matching posts. 

Regarding claim 4, Huang teaches an owner of the document; and a person responsible for the process (i.e., see at least FIG. 1).

Regarding claim 5, Huang teaches wherein the criticalness is determined by comparing the keywords with a list of critical keywords (i.e., a given document as compared to a corpus of documents (e.g., all posts on the online social network posted within a given time window); [0005]).

Regarding claim 6, Huang teaches wherein the threshold is one or more of: a number of modified lines in the document; a modification to predetermined portions of 

Regarding claim 7, Huang teaches wherein the notifying includes the proposed update (i.e., the social-networking system 160 may identify a plurality of content objects associated with the online social network that match the search query. Each identified content object may comprise one or more terms (e.g., text strings in a post). In particular embodiment, the social-networking system 160 may use the correlation coefficients of the one or more terms to evaluate each content object in real time. The evaluation may give a score to the content object. In the search query scenario, the evaluation scores of the identified content objects may be used to rank them. One major advantage of this real-time evaluation is that it can be performed and updated in significantly less time than typical batch processing; [0068]).

Regarding claims 8-20. Claims 8-20 are essentially the same as claims 1-7 above and rejected for the same reasons as applied hereinabove.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.